
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3687
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Federal Water Pollution
		  Control Act to reauthorize the Lake Pontchartrain Basin Restoration Program, to
		  designate certain Federal buildings, and for other purposes.
	
	
		1.Lake Pontchartrain Basin Restoration
			 ProgramSection 121 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1273) is amended—
			(1)in subsection (d), by inserting to
			 pay not more than 75 percent of the costs after make
			 grants; and
			(2)in subsection (f)(1), in the first
			 sentence, by striking 2011 and inserting 2012 and the
			 amount appropriated for fiscal year 2009 for each of fiscal years 2013 through
			 2017.
			2.Environmental Protection Agency
			 Headquarters
			(a)RedesignationThe Environmental Protection Agency
			 Headquarters located at 1200 Pennsylvania Avenue N.W. in Washington, D.C.,
			 known as the Ariel Rios Building, shall be known and redesignated as the
			 William Jefferson Clinton Federal Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Environmental
			 Protection Agency Headquarters referred to in subsection (a) shall be deemed to
			 be a reference to the William Jefferson Clinton Federal
			 Building.
			3.George H.W. Bush and George W. Bush United
			 States Courthouse and George Mahon Federal Building
			(a)RedesignationThe Federal building and United States
			 Courthouse located at 200 East Wall Street in Midland, Texas, known as the
			 George Mahon Federal Building, shall be known and redesignated as the
			 George H.W. Bush and George W. Bush United States Courthouse and George
			 Mahon Federal Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States Courthouse referred to in subsection (a) shall be deemed to
			 be a reference to the George H.W. Bush and George W. Bush United States
			 Courthouse and George Mahon Federal Building.
			4.Thomas P. O'Neill, Jr. Federal
			 Building
			(a)DesignationThe Federal building currently known as
			 Federal Office Building 8, located at 200 C Street Southwest in the District of
			 Columbia, shall be known and designated as the Thomas P. O’Neill, Jr.
			 Federal Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 referred to in subsection (a) shall be deemed to be a reference to the
			 Thomas P. O’Neill, Jr. Federal Building.
			5.Compliance with Lacey ActThe Lacey Act Amendments of 1981
			 (16 U.S.C. 3371 et
			 seq.) and
			 section
			 42 of title 18, United States Code, shall not apply with
			 respect to any water transfer by the North Texas Municipal Water District and
			 the Greater Texoma Utility Authority using only closed conveyance systems from
			 the Lake Texoma raw water intake structure to treatment facilities at which all
			 zebra mussels are extirpated and removed from the water transferred.
		6.Conveyance of Mckinney Lake National Fish
			 Hatchery
			(a)DefinitionsIn this section:
				(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(2)StateThe term State means the State
			 of North Carolina.
				(b)ConveyanceNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall convey to the State, without
			 reimbursement, all right, title, and interest of the United States in and to
			 the property described in subsection (c), for use by the North Carolina
			 Wildlife Resources Commission as a component of the fish and wildlife
			 management program of the State.
			(c)Description of propertyThe property referred to in subsection (b)
			 is comprised of the property known as the McKinney Lake National Fish
			 Hatchery, which—
				(1)is located at 220 McKinney Lake Road,
			 Hoffman (between Southern Pines and Rockingham), in Richmond County, North
			 Carolina;
				(2)is a warmwater facility consisting of
			 approximately 422 acres; and
				(3)includes all improvements and related
			 personal property under the jurisdiction of the Secretary that are located on
			 the property (including buildings, structures, and equipment).
				(d)Use by State
				(1)UseThe property conveyed to the State under
			 this section shall be used by the State for purposes relating to fishery and
			 wildlife resources management.
				(2)Reversion
					(A)In generalIf the property conveyed to the State under
			 this section is used for any purpose other than the purpose described in
			 paragraph (1), all right, title, and interest in and to the property shall
			 revert to the United States.
					(B)Condition of propertyIf the property described in subparagraph
			 (A) reverts to the United States under this paragraph, the State shall ensure
			 that the property is in substantially the same or better condition as the
			 condition of the property as of the date of the conveyance of the property
			 under this section.
					(C)ExceptionThis paragraph shall not apply with respect
			 to use of the property under subsection (e).
					(e)Use by SecretaryThe Secretary shall require, as a condition
			 and term of the conveyance of property under this section, that the State
			 shall, upon the request of the Secretary, allow the United States Fish and
			 Wildlife Service to use the property in cooperation with the Commission for
			 propagation of any critically important aquatic resources held in public trust
			 to address specific restoration or recovery needs of such resource.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
